1    DAWN SESTITO (S.B. #214011)
     dsestito@omm.com
2    R. COLLINS KILGORE (S.B. #295084)
     ckilgore@omm.com
3    O’MELVENY & MYERS LLP
     400 South Hope Street
4    18th Floor
     Los Angeles, California 90071-2899
5    Telephone: +1 213 430 6000
     Facsimile: +1 213 430 6407
6
7    Attorneys for Defendant
     TRADER JOE’S COMPANY
8
9                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11   JESSICA CESTA, individually and on         Case No. 2:18-cv-00895-DMG-RAO
     behalf of all others similarly situated,
12                                              [PROPOSED] ORDER GRANTING
                                                STIPULATED PROTECTIVE
13                      Plaintiff,              ORDER
14         v.                                   Judge:              Hon. Dolly M. Gee
                                                Courtroom:          8C
15   TRADER JOE’S COMPANY, and
     DOES 1 through 10, inclusive,              Complaint Filed:    January 5, 2018
16                                              Removal Date:       February 5, 2018
17                      Defendants.
18
19                                   [PROPOSED] ORDER
20         IT IS HEREBY ORDERED, upon review of the Stipulated Protective Order
21   filed in the above-captioned action, and for good cause shown, that the Stipulated
22   Protective Order is GRANTED.
23
24         IT IS SO ORDERED.
25
26   DATED: October 24, 2018                _________________________________
27                                          HONORABLE ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
28
